UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-158966 Wise Sales, Inc. (Exact name of small business issuer as specified in its charter) Nevada 26-3386352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Kurt Wise 4701 Washington Ave., Suite 210 Racine, Wisconsin 53406 (Address of principal executive offices, zip code) Issuer's telephone number: (262) 886- 6328 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated FileroNon-Accelerated FileroSmaller Reporting Company x The number of shares of the issuer’s outstanding common stock, which is the only class of its common equity, onMay 30, 2011, was 6,000,000. 1 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Balance Sheet 3 Statements of Operations 4 Statements of Stockholders Equity 5 Statements of Cash Flows 6 Notes To The unaudited Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations
